United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
      ___________

      No. 02-3536
      ___________

Jeffrey D. Armstrong, Individually,  *
                                     *
            Plaintiff,               *
                                     *
William Lawrence, doing business as *
Native American Press/Ojibwe News, *
                                     *
            Appellant,               *
                                     *
      v.                             *
                                     *
Mille Lacs Tribal Police Department; *
Mille Lacs Band of Chippewa Indians; *
Marc R. Gabiger, Individually,       *
                                     *
            Appellees.               *

      ___________
                                          Appeals from the United States
      No. 02-3556                         District Court for the
      ___________                         District of Minnesota.

Jeffrey D. Armstrong, Individually,   *    [UNPUBLISHED]
                                      *
            Appellant,                *
                                      *
William Lawrence, doing business as   *
Native American Press/Ojibwe News,    *
                                      *
            Plaintiff,                *
                                      *
      v.                             *
                                     *
Mille Lacs Tribal Police Department; *
Mille Lacs Band of Chippewa Indians; *
Marc R. Gabiger, Individually,       *
                                     *
            Appellees.               *

                                   ___________

                          Submitted: May 7, 2003
                              Filed: May 27, 2003
                                   ___________

Before MELLOY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       In these consolidated appeals, Jeffrey D. Armstrong and William Lawrence--
d/b/a Native American Press/Ojibwe News--appeal the district court’s1 adverse grant
of summary judgment in their 42 U.S.C. § 1983 action. Having carefully reviewed
the record, see Spencer v. Knapheide Truck Equip. Co., 183 F.3d 902, 904-05 (8th
Cir. 1999) (standard of review), cert. denied, 528 U.S. 1157 (2000), we agree with the
district court’s thorough analysis; and we decline to address the new arguments and
allegations appellants raise, see Orr v. Wal-Mart Stores, Inc., 297 F.3d 720, 725 (8th
Cir. 2002). Accordingly, we affirm. See 8th Cir. R. 47B.




      1
        The Honorable Raymond L. Erickson, United States Magistrate Judge for the
District of Minnesota, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -3-